Citation Nr: 0908811	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  06-10 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for a dental disorder, 
to include eligibility for Department of Veterans Affairs 
(VA) outpatient dental treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1966 to 
April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of the Regional 
Office (RO) in Phoenix, Arizona that denied service 
connection for the above disabilities.


FINDINGS OF FACT

1.  The Veteran does not have a hearing loss disability in 
the right ear for VA compensation purposes.

2.  The Veteran's missing tooth and restorable teeth noted at 
separation from service do not fall under the categories of 
compensable dental conditions set forth in 38 C.F.R. § 4.150, 
and the Veteran does not meet the requirements under 38 
C.F.R. § 17.161 for service connection for the limited 
purpose of receiving VA treatment.


CONCLUSIONS OF LAW

1.  Service connection for hearing loss is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2008).

2.  The criteria for compensation for or treatment of a 
dental disorder have not been met.  38 U.S.C.A. §§ 1110, 
1131, 1712 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 17.161 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may also be granted for certain chronic 
diseases, such as sensorineural hearing loss, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  If there is no showing of a 
chronic disorder during service, then a showing of continuity 
of symptomatology after service is required to support a 
finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).

I.  Hearing Loss

A hearing loss disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385.  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 HZ is 40 decibels or greater; when the auditory 
thresholds for at least three of the above frequencies are 25 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385; see also Hensley v. Brown, 5 Vet. App. 155 (1993).

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The Court has also held that the regulation 
does not necessarily preclude service connection for hearing 
loss that first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. § 1131; C.F.R. §§ 
3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

Service treatment records (STRs) show that upon entrance, in 
June 1965, the Veteran's right ear auditory threshold at 500, 
1000, 2000, and 4000 HZ, was 5, -5, 5, and -5 decibels for 
the right ear.  A result for 3000 HZ and speech recognition 
scores were not provided.  The separation examination, dated 
February 1969, shows the auditory threshold at 500, 1000, 
2000, 3000 and 4000 HZ, was 10, 10, 10, 10, and 10 decibels 
for the right ear.  A speech recognition score was not 
provided.

Accordingly, the STRs do not show that the Veteran had a 
right ear hearing disability during service.  None of the 
auditory thresholds were over 25 decibels.  Speech 
recognition scores were not provided.  

The Veteran was afforded a VA examination in March 2005.  The 
examiner reviewed the claims file, including service 
treatment records.  The Veteran reported noise exposure to 
mortar fire in training in the service as well as his 
occupation as a radio repairman.  Subsequent to service the 
Veteran worked in electronic office repair.

On examination, the auditory threshold at 500, 1000, 2000, 
3000, and 4000 HZ, was 15, 15, 15, 15, and 15 decibels for 
the right ear.  The speech recognition score was 96 percent.  

The VA examination fails to show a current right ear hearing 
disability.  Again, none of the auditory thresholds are over 
25 decibels and the speech recognition score is greater than 
94 percent.  Therefore, the Veteran does not have a right ear 
hearing disability for VA purposes.  

Without a current disability, service connection cannot be 
granted.  Accordingly, the Board concludes that service 
connection for right ear hearing loss is not established. 

II.  Dental Trauma

The Veteran seeks service connection for dental disabilities 
caused by trauma experienced in service.  Since a claim for 
service connection for a dental disorder is also considered a 
claim for VA outpatient dental treatment, the Board will 
consider both.  See generally Mays v. Brown, 5 Vet. App. 302 
(1993).

Under current VA regulations, compensation is only available 
for certain types of dental and oral conditions listed under 
38 C.F.R. § 4.150, such as impairment of the mandible, loss 
of a portion of the ramus, and loss of a portion of the 
maxilla.  Compensation is available for loss of teeth only if 
such is due to loss of substance of body of maxilla or 
mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  
For loss of the teeth, bone loss through trauma or disease 
such as to osteomyelitis must be shown for purposes of 
compensability.  The loss of the alveolar process as a result 
of periodontal disease is not considered disabling.  See Note 
to Diagnostic Code 9913, 38 C.F.R. § 4.150.

Outpatient dental services and treatment will be furnished 
only under specified circumstances.  38 U.S.C.A. § 
1712(a)(1); 38 C.F.R. § 17.161.  Treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment under the provisions of 38 C.F.R. 
§ 17.161.  These are not considered as disabling conditions.  
38 C.F.R. § 3.381(a).  Simply stated, while a Veteran may 
receive VA treatment for such conditions, VA compensation for 
such conditions is not available.

Each defective or missing tooth and disease of the teeth and 
periodontal tissues is considered separately to determine 
whether the condition was incurred or aggravated in line of 
duty during active service.  38 C.F.R. § 3.381(b).  When 
applicable, a determination will be made as to whether it is 
due to a combat wound or other service trauma, or whether the 
Veteran was interned as a prisoner of war (POW).  38 C.F.R. § 
3.381(b).  The significance of finding a dental condition is 
due to service trauma is that a Veteran will be eligible for 
VA dental treatment for the condition, without the usual 
restrictions of timely application and one-time treatment.  
38 C.F.R. § 17.161(c).

Legal authority describes various categories, or classes, of 
eligibility for VA outpatient dental treatment, to include 
Veterans having a compensable service-connected dental 
condition (Class I eligibility); one-time treatment for 
Veterans having a noncompensable service-connected dental 
condition, provided they apply for treatment within 90 days 
or one year after service, dependent on whether service was 
before or after October 1, 1981 (Class II eligibility); those 
having a noncompensable service-connected dental condition 
adjudicated as resulting from a combat wound or other service 
trauma (Class II(a) eligibility); those who were detained as 
a POW (Class II(b) and Class II(c) eligibility); those who 
made prior applications for, and received, dental treatment 
from VA for noncompensable dental conditions but were denied 
replacement of missing teeth that were lost during any period 
of service prior to his or her last period of service (Class 
IIR (Retroactive) eligibility); those having a dental 
condition professionally determined to be aggravating 
disability from an associated service-connected condition or 
disability (Class III eligibility); those whose service- 
connected disabilities are rated at 100% by schedular 
evaluation or who are entitled to the 100% rating by reason 
of individual unemployability (Class IV eligibility); those 
who participate in a rehabilitation program under 38 U.S.C.A. 
chapter 31 (Class V eligibility); and those who are scheduled 
for admission or who are otherwise receiving care and 
services under chapter 17 of 38 U.S.C.A. (Class VI 
eligibility). 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

First, the Veteran has not made any specific allegations of 
dental trauma in service.  Of record are the Veteran's STRs, 
which show that at the time of enlistment, June 1965, the 
Veteran had no problems noted with his teeth.  The separation 
exam, dated February 1969, shows that teeth #1, #15, #16, 
#18, #19, #29, #31, and #32 were restorable teeth.  The exam 
shows that tooth #30 is missing, possibly extracted during 
service.  The STRs do not include any dental records nor do 
they indicate trauma to the teeth or mouth (an injury that 
impacted his teeth).

The Veteran submitted no further evidence with regard to this 
claim.

Based upon the evidence, there is no evidence of impairment 
of the mandible, loss of a portion of the ramus, loss of a 
portion of the maxilla or mandible; and no evidence of bone 
loss through trauma or disease, such as due to osteomyelitis.  
Consequently, the Veteran does not have one of the dental 
disorders listed under 38 C.F.R. § 4.150.  Therefore, there 
is no basis for an award of compensation based on missing 
tooth #30 or any of the other restorable teeth noted during 
service.

Nevertheless, the Board will determine whether the Veteran 
has met the requirements for entitlement to service 
connection for a noncompensable dental disorder, for the sole 
purpose of establishing VA outpatient dental treatment.  See 
38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.

Considering the applicable regulations, the Board finds no 
basis for establishing the Veteran's entitlement to VA 
outpatient dental treatment.  First, he does not have an 
adjudicated service-connected dental disability (Class I).  
He did not apply for treatment within one year of discharge 
as required by regulation for Veterans discharged before 
October 1, 1981 (Class II).

To the extent that the Veteran should argue that his in-
service tooth removal constitutes trauma, the argument is 
without merit.  To have had dental extractions during service 
is not tantamount to dental trauma, because trauma of teeth, 
even extractions, in and of itself, does not constitute 
dental trauma.  VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  
There are no other events that could be construed as dental 
trauma.  Therefore, the Veteran does not have a service-
connected, non-compensable dental condition or disability 
adjudicated as resulting from in-service trauma (Class 
II(a)).  38 C.F.R. § 17.161(c).

In addition, the Veteran did not have combat wounds, was not 
a prisoner of war, does not have a 100 percent service- 
connected disability rating, did not apply for retroactive 
benefits, does not have a dental condition that has been 
adjudicated as aggravating a service- connected disability, 
has not been treated for a dental disorder professionally 
determined as necessary for participation in a VA vocational 
rehabilitation program, and is not receiving other VA medical 
care where it has been determined that the dental disorder is 
complicating a medical disorder.  See 38 U.S.C.A. § 1712; 38 
C.F.R. § 17.161.  Accordingly, the Board finds that the 
criteria for entitlement to VA outpatient dental treatment 
are not met.

In conclusion, the Board finds that the preponderance of the 
evidence is against a claim for service connection for dental 
trauma.  The Veteran's contentions do not place him within 
the categories of compensable dental conditions set forth in 
38 C.F.R. § 4.150, and the Veteran does not meet the 
requirements under 38 C.F.R.     § 17.161 for service 
connection for the limited purpose of receiving VA treatment.

Based on the above, the dental claim must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2008).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the Veteran's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in December 2004 and May 2005 that fully 
addressed all three notice elements and were sent prior to 
the initial RO decision in this matter.  The letters informed 
the Veteran of what evidence was required to substantiate the 
claims and of the Veteran's and VA's respective duties for 
obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, with regard to the dental disability, the 
Veteran provided no evidence to suggest that he has a current 
disability for purposes of service connection.  The Veteran 
also failed to provide evidence showing a current disability 
warranting VA treatment.  Therefore, the Board declines to 
afford the Veteran a medical examination or obtain a medical 
opinion as to the dental claim decided above.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Through the RO's assistance or 
independently, the Veteran has submitted treatment records 
and/or statements.  The Veteran was provided a VA examination 
in March 2005 for his hearing disability claim.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

Service connection for right ear hearing loss is denied.

Service connection for a dental disorder, to include 
eligibility for VA outpatient dental treatment, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


